ORDER DISMISSING APPEAL
This is a trespass action which has blossomed into a land dispute case. The essential question on the merits is whether the defendant had or has a colorable right of title or possession for a piece of land where a home was being built. As the appeal was filed and awaiting adjudication the various bodies and entities concerned with leases have been at work, and the appellee's motion to remand recites further action before administrative bodies.
Given the fact the title or possessory interest question is still being resolved at levels of the tribal government concerned with lands, the title question was not ripe at the Trial Court level and it is not ripe before this court. Since the appellee agrees that her. right to build a house where she did is still in question, the motion to remand this action to the Trial Court of the Shiprock District is hereby GRANTED.